PER CURIAM.
The petition for writ of certiorari is denied. We find that the charges in the complaint were sufficiently specific to inform the permittee with reasonable certainty of the accusations against it so as to be given reasonable opportunity to defend against such charges. Petitioner was not deprived of due process of law nor has it demonstrated a departure from the essential requirements of law. Cf. Hickey v. Wells, Fla.1956, 91 So.2d 206; Robins v. Florida Real Estate Commission, Fla.App.1964, 162 So.2d 535.
McCAIN, REED and OWEN, JJ., concur.